FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JONATHAN CATALDO BERTANELLI,                     No. 12-16990

               Plaintiff - Appellant,            D.C. No. 4:11-cv-00409-FRZ-
                                                 PSOT
  v.

CHARLES L. RYAN, Director of ADOC;               MEMORANDUM*
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Jonathan Cataldo Bertanelli, an Arizona state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants violated his constitutional rights. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.

2007) (dismissal under 28 U.S.C. § 1915A); Dominguez v. Miller (In re

Dominguez), 51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under Fed. R. Civ.

P. 8). We affirm.

      The district court properly dismissed Bertanelli’s action because the

operative First Amended Complaint did not comply with Rule 8 of the Federal

Rules of Civil Procedure. See McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.

1996) (under Fed. R. Civ. P. 8, a complaint must set forth simple, concise, and

direct averments indicating “which defendants are liable to plaintiffs for which

wrongs”); see also Bautista v. Los Angeles County, 216 F.3d 837, 840-41 (9th Cir.

2000) (discussing Fed. R. Civ. P. 10(b) requirements).

      The district court did not abuse its discretion by denying Bertinelli’s motion

for reconsideration because Bertanelli failed to establish a basis for such relief. See

D. Ariz. Loc. R. 7.2(g)(1) (setting forth grounds for reconsideration); Hilton v.

Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (reviewing application of local rules

for an abuse of discretion); see also Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (standard of review and

grounds for reconsideration under Fed. R. Civ. P. 60(b)).




                                           2                                    12-16990
      Bertanelli’s contentions that the court failed to construe liberally his First

Amended Complaint, and that he stated a conspiracy claim, are not supported by

the record.

      AFFIRMED.




                                           3                                     12-16990